The defendant had never been in the District of Columbia until long after the receipt and opening of the letter containing the forged papers. The case of Rex v. Johnson, cited from 7 *298East, 65, is a case of publication of a libel in London, written by the defendant in Ireland. The procurer and the publisher were both guilty of the publication; if it had been a case of felony, Cobbet, who published it in London, would have been the principal, and Johnson would have been an accessory; but in misdemeanors there are no accessories, and he was therefore a principal.
Judgment for the defendant, on the special verdict.